acknowledged significant advice may be disseminated internal_revenue_service memorandum cc el gl br1 mdgrogan gl-704026-97 date date acknowledged sca to kansas-missouri associate district_counsel cc msr ksm kcy from chief branch general litigation cc el gl subject request for significant service_center advice-- notice of assessment sec_6303 notices your request for advice on the above-referenced matter was forwarded to general litigation for response the facts as we understand them can be summarized as follows the kansas city service_center failed within days of assessment to issue the service’s customary sec_6303 notices for approximately big_number assessments made duri ing cycle the service_center did however send final notice notice_of_intent_to_levy cp504 within the 60-day time frame your memorandum goes on to state that while the usual sec_6303 notice cps01 gives the date by which payment must be received for the taxpayer to receive the benefit of the interest free period under sec_6601 or the final notice makes no reference to an interest free period since this notice is not a notice with respect to which there would normally be an interest free period the error made at the service_center raises two questions first whether the final notice sent to the taxpayers is sufficient notice_and_demand under sec_6303 and second whether the affected taxp ayers received the benefits of the interest-free period under sec_6601 conclusion regarding the first question we believe that the notice sent by the service_center is sufficient as notice_and_demand under i r c a however there are two points to consider because the final notices at issue will serve as the requisite sec_6303 notice the service_center will need to send the taxpayers another notice_of_intent_to_levy in order to satisfy the requirements of sec_6331 and the regulations thereunder absent a rider or some other means of explanation receipt of two virtually identical final notices may prove confusing to taxpayers regarding the second question although it is our understanding that the gl-121602-97 taxpayers have not been denied the benefit of any portion of the interest-free period if this is not in fact the case the situations should be remedied by corrections manual if necessary to the taxpayers’ accounts not abatements of the tax_liabilities at issue discussion failure to provide the customary first notice within days sec_6303 requires that as soon as practicable but within days of assessment the service must provide the taxpayer notice of the amount of taxes due and demand payment in addition sec_7522 requires that such notices describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in the notice no statutory or regulatory provision dictates the particular form which must be used to satisfy these requirements the final notices sent by the service_center meet the statutory requirements for notice_and_demand we do not believe that the failure of the notice_and_demand to state that there is an interest-free is improper there is no statutory requirement under sec_6303 sec_6601 or elsewhere that a sec_6303 notice reference the interest-free period in addition we do not believe that the inaccuracy of the amount of interest shown on the notices is fatal as a practical matter we note that notices generated are commonly fail to reflect the precise amount of interest due moreover while sec_7522 requires that the amount of interest be shown it also provides that an inadequate description does not invalidate the notice having concluded that notice meeting the statutory requirements of the code was provided within days of assessment we need not rely on the regulation under sec_6303 which states that failure to provide sec_6303 notice within days-cf assessment does not invalidate the notice as you discussed in your memorandum the court in blackston v united_states f s d md was unpersuaded by the government's position but did not directly the manual does provide for_the_use_of particular forms see eg irm handbook no taxpayer service however we note that manual provisions are directive not mandatory and provide no substantive rights to taxpayers see caceres v 440_us_741 gl-121602-97 address the regulation under sec_6303 in a case decided shortly after blackston the united_states district_court for the district of oregon expressly rejected the portion of the treasury regulation which provides that a late notice is not invalid crowd management services inc v united_states f s d ore as noted in the conclusion on page another final notice--this one serving as the final notice-- will have to be provided the taxpayers as required by sec_6331 while there is no requirement as to the form of the final notice and the sec_6303 notice two notices must be issued sec_301_6331-2 states that a notice_of_intent_to_levy is separate from but may be given at the same time as the notice_and_demand failure to provide taxpayers the benefits of the interest-free period on page of your memorandum you state that the final notice makes no reference to the interest-free period and that the service_center has informed you that it cannot treat such notices as generating an interest-free period as we discussed informally with your office previously it is our understanding confirmed by discussions with neil schroeder of customer service--accounts resolution in the national_office that taxpayers in fact do receive the benefits of the interest-free period with the issuance of a final notice it has been the long-standing practice of the service to provide an interest-free period with each balance due notice--the first through the last this is not because it is statutorily required rather the service does so because it would be too administratively burdensome to in the absence of an interest free period recalculate the interest due from the date of the notice to the date the taxpayer paid this way if the taxpayer pays within the time provided on the notice the service does not have-to recalculate interest arguably this regulation could be cited as suggesting the use of two different forms nevertheless it does not so require and as stated above we believe that no particular form is required any form meeting the statutory requirements for notice_and_demand would be sufficient gl-121602-97 the foregoing notwithstanding there still appears to be some confusion whether the notice sent in this case could trigger an interest-free period from the date of the notice until the date of payment provided payment is made within the time indicated in sec_6601 failure to provide the affected taxpayers with the statutory interest-free period would be improper assuming that for whatever reason that has occurred we would recommend that the appropriate corrections be made to the affected taxpayers' accounts although from discussions with special procedures we understand that it may be difficult for the service_center to make systemic changes and may have to make manual corrections if you have questions or comments regarding the foregoing please contact deborah grogan at s alan c levine cc executive office of service_center operations t s executive office of customer service operations t c the local service_center continues to maintain that the last notice is not associated with an interest-free period while the national_office asserts that is does provide an interst-free period
